Citation Nr: 0915076	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-29 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction (ED), secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for bladder and kidney 
disability (claimed as nocturia and urinary frequency), 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1970, with subsequent service in the Air National Guard.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for ED, secondary to service-connected diabetes 
mellitus; a bladder and kidney disease, secondary to service-
connected diabetes mellitus and GERD.

A hearing on this matter was held before the undersigned 
Veterans Law Judge by videoconference on October 23, 2007.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.


FINDINGS OF FACT

1.  ED was not present in service and is not otherwise 
related to active duty, or proximately due to, or aggravated 
by service-connected disability.

2.  A bladder or kidney disability (claimed as nocturia and 
urinary frequency), was not present in service and is not 
otherwise related to active duty, or proximately due to, or 
aggravated by service-connected disability.

3.  GERD was not present in service and is not otherwise 
related to active duty.


CONCLUSIONS OF LAW

1.  ED was not incurred or aggravated in service and is not 
proximately due to, or the result of, the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  A bladder or kidney disability (claimed as nocturia and 
urinary frequency) was not incurred or aggravated in service 
and is not proximately due to, or the result of, the service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

3. GERD was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondence dated October 2005 and December 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate his claim for service connection.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  The December 2006 correspondence 
notified the Veteran of the process by which disability 
ratings and effective dates are assigned.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The December 2006 notice was delivered after the initial 
denial of the claim.  The AOJ subsequently readjudicated the 
claim based on all the evidence of record and issued a 
supplemental statement of the case (SSOC) in July 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  

Service Connection for ED

The Veteran seeks service connection for ED, which he 
contends is secondary to his service-connected diabetes 
mellitus.  Secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  The evidence must show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran's treatment records confirm his history of ED 
beginning in October 1992.  At that time, the Veteran sought 
treatment from an urologist where he reported having erection 
problems since his 20s.  Following examination and testing, 
the private urologist's assessment was organic impotency on 
basis of an elevated glucose reading and vascular disease.  
Thus, there is evidence of a current disability.

In July 2001 when the Veteran sought additional treatment 
from his private urologist, it was confirmed that he had 
diabetes mellitus.  Based on this information, the urologist 
felt this confirmed his previous assessment that the cause of 
the organic impotency was due to diabetes mellitus.   

The Veteran was provided a VA examination for diabetes 
mellitus in August 2005.  At that time, he gave a history of 
erectile problems since his return from Vietnam, with 
increased problems during the last 12 to 15 years.  The VA 
examiner diagnosed ED, predating his diagnosis of diabetes.

In January 2007, the Veteran's private physician of internal 
medicine provided an opinion regarding whether the Veteran's 
ED was secondary to his service-connected diabetes mellitus.  
The private internist noted the Veteran was diagnosed with 
post-prandial (after mealtime) glucose intolerance in 1983, 
and diabetes in 2000.  The internist noted that the Veteran's 
ED has been impacted significantly by diabetes mellitus, 
however, he did not clearly state whether the ED was 
secondary to his diabetes mellitus. 

The Veteran was afforded a VA examination in March 2008, and 
his complete claims folder was reviewed during the 
examination.  At that time, the Veteran reported a history of 
ED since the 1990s.  The examiner noted in the file the 
Veteran's complaints of impotence in his 20s, the evaluation 
for ED in 1992, and the diagnosis of diabetes mellitus in 
2001.  The VA examiner opined that the Veteran's ED is not 
proximately due to, or the result of his service-connected 
diabetes mellitus, since the condition preexisted his 
service-connected diabetes mellitus.  The VA examiner further 
noted that the Veteran's records show that he was completely 
impotent in 1992, so it cannot be said that his condition was 
aggravated by his service-connected diabetes mellitus.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

Here, the VA examiner and the internist both confirmed the 
fact that the Veteran had ED before he was diagnosed with 
diabetes mellitus.  In fact, he was completely impotent prior 
to having clinically identifiable diabetes mellitus, and 
there is no way that diabetes mellitus had any effect on the 
course of ED.  Therefore, it cannot be said that the 
Veteran's ED is secondary to his diabetes mellitus.  As such, 
the Board affords the VA opinion significant probative value.  
The VA opinion is factually accurate, fully articulated, and 
contains sound reasoning; it is not rebutted by other 
evidence in the claims folder.  The private clinical records 
dated in 2001 reflecting that diabetes mellitus caused the 
impotency do not take into account the chronology of the 
onset of the disabilities.  The 2007 opinion suggesting that 
ED was impacted by diabetes mellitus refers to the Veteran's 
post-prandial glucose intolerance as early as 1983; but does 
not explain how diabetes mellitus could impact ED, when ED 
pre-existed the clinical onset of diabetes mellitus.  If he 
was suggesting that the diabetes mellitus had its onset in 
1983; this is not apparent from the report.  The Board does 
not argue with his conclusion that herbicide exposure in the 
Republic of Vietnam contributed to the onset of diabetes 
mellitus (and the Veteran has been service-connected for 
diabetes mellitus), but the record does not support the 
conclusion that diabetes mellitus was implicated in the onset 
of ED, when ED clearly pre-existed the clinical onset of 
diabetes mellitus.  Thus, the Veteran is not entitled to 
secondary service connection for ED as a result of his 
service-connected diabetes mellitus.

The Board also considered whether the Veteran is entitled to 
direct service connection for ED.  In order to establish 
direct service connection, three elements must be satisfied.  
There must be medical evidence of a current disability; 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran's service treatment records from December 1965 to 
June 1970, and Air National Guard records from February 1978 
to December 1996 have been reviewed.  Although the Veteran 
testified he started having problems in the 1980s (see 
hearing transcript, page 16), the records do not show 
complaints of or treatment for ED while in active military 
service.  In fact, an April 1986 periodic examination showed 
history of penile discharge without impotency.  

Also of significance is a March 1971 VA genitourinary 
examination.  During examination, the Veteran did not report 
complaints of ED.  There is no evidence of ED until the 
October 1992 examination, some 22 years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An in-service 
event is not demonstrated.  Therefore, direct service 
connection is also unwarranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Service connection for ED is not 
warranted.



Service Connection for Bladder and Kidney Disability

The Veteran seeks service connection for a bladder and kidney 
disability which he attributes to his service-connected 
diabetes mellitus.  The Veteran does not contend that he had 
bladder and kidney disease in-service, but rather his 
symptoms began around 1996 or 1997 (See hearing transcript, 
page 18).  

The first question for consideration in evaluating either a 
direct or secondary service connection claim is whether the 
competent evidence demonstrates a current disability.  At his 
VA examination in March 2008, the Veteran's diagnosis was 
prostatic hypertrophy (enlarged prostate).  

In February 1971, the Veteran filed a compensation claim and 
received a VA examination due to prostate complaints of 
urethral discharge and painful urination.  The examination 
and laboratory findings in March 1971, were negative for any 
abnormalities.  The Veteran had a normal lower urinary tract.  
There was no evidence of a prostate disability.

In October 1992 the Veteran sought treatment from a private 
urologist due to complaints of frequent urination.  
Examination showed the prostate was small and benign, the 
impression was bladder outlet obstruction.  In November 1992 
the urologist performed a cystoscopy due to the Veteran's 
urinary frequency and bladder outlet symptomatology.  There 
were no lesions or stones seen on the bladder, and the 
urethra was negative for stricture or abnormality.  The 
urologist was unable to find any urology symptoms.  On the 
Veteran's last recorded visit with his urologist in August 
2001, he reported that he was no longer having nocturia 
(frequent night-time urination).  Examination showed an 
enlarged prostate benign without nodularity.  

The Veteran's VA outpatient clinic records have been 
associated with his claim.  In April 2003 a renal ultrasound 
showed normal sized kidneys and no obstruction.  By April 
2004, the Veteran's complaints of nocturia returned.  It was 
recommended that the Veteran consult with an urologist.  
However, there are no records of a consultation noted in the 
file.

The Veteran was seen for a for a VA diabetes examination in 
August 2005.  At that time, the Veteran denied any bladder 
impairment.  

Finally, the Veteran was afforded a VA examination in March 
2008, where he  described urinary frequency of 8 to 10 times 
per night, and the need to use pads.  The claims folder was 
reviewed by the examiner.  Of significance was the fact that 
the Veteran's nocturia symptoms had first been evaluated in 
1992, which pre-dated his diagnosis for diabetes mellitus.  
Thus, any renal dysfunction cannot be secondary to diabetes 
which was diagnosed in 2001.  His 2001 creatinine levels 
pertaining to his kidney dysfunction was noted at 1.6, which 
was relatively consistent with the 1992  creatinine level of 
1.5.  Therefore, the examiner opined that any renal 
dysfunction "cannot be said to be aggravated" by the 
Veteran's diabetes.  Secondary service connection is 
unwarranted.

Direct service connection is also unwarranted.  The Veteran 
had active duty service from June 1966 to June 1970.  During 
this time, there is no medical evidence of bladder or kidney 
disability.  His service treatment records during his guard 
service reflect treatment for prostatosis (inflammation of 
prostate gland) in August 1982, without any residuals, and 
surgery for bilateral inguinal hernia repair in January 1991.  
His prostate was not enlarged at that time, and he was not 
having any symptoms associated with a bladder or kidney 
disability.    

The Board finds that service connection for bladder or kidney 
disability (claimed as nocturia and urinary frequency) is 
unwarranted.  There is no competent evidence suggesting that 
a bladder or kidney disease was incurred in-service or 
aggravated by the Veteran's service-connected diabetes 
mellitus.  
  
As such, the preponderance of the evidence is against a 
finding that the Veteran's bladder or kidney disability 
(claimed as nocturia and urinary frequency) is causally 
related to service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.



Service Connection for GERD

The Veteran is also seeking service connection for GERD.  He 
contends that he had symptoms in-service but was not 
diagnosed with GERD, despite receiving an upper and lower GI 
(gastrointestinal scope).  (See hearing transcript, page 6).  
He testified that he received Tums from the dispensary.  

The Veteran's service treatment records for the period of 
June 1966 to June 1970 are negative for any complaints of, 
treatment for or diagnosis of GERD in-service.

VA outpatient clinical records show that in October 1974 the 
Veteran reported complaints of belching and feeling stopped 
up for approximately 8 months prior.  He eventually received 
a GI series due to his complaints, with negative results.  
The findings were reported on the Veteran's February 1978 
enlistment examination into the Air National Guard.  No other 
complaints are noted until a February 1990 periodic 
examination, which shows the Veteran to have occasional 
indigestion associated with milk intolerance.  This condition 
was noted as not connected to service.  There is no evidence 
that that Veteran was diagnosed with GERD in-service.

Post-service private treatment records reflect that in July 
1999 the Veteran sought treatment due to complaints of 
heartburn and occasional regurgitation of approximately two 
weeks duration.  His diagnosis was esophageal reflux.  

In January 2007, the Veteran's internist since 1991 provided 
an opinion that there was no compelling evidence to suggest 
that GERD was related to military service.  However, he felt 
the repeated exacerbations were related to the Veteran's 
anxiety about his overall medical condition, especially ED.  

Based on the internist's opinion, a VA examiner was asked to 
provide an opinion on whether GERD was caused by or 
aggravated by the Veteran's current disabilities.  The VA 
examiner stated that medical literature does not support that 
urinary frequency and nocturia, or impotency cause GERD, and 
to do so would resort to speculation.  

The Board finds that service connection for GERD is 
unwarranted.   As noted above, the medical evidence of record 
shows that the Veteran's GERD was not first diagnosed during 
a period of active military service.  Both the VA examiner 
and the Veteran's private internist confirm this fact.  There 
is no probative evidence of a nexus between the Veteran's 
GERD and his active military service.  The Board does not 
assign the internist's opinion that GERD is exacerbated due 
to the Veteran's anxiety over his current disability picture 
significant probative value, since there is no medial 
evidence suggesting that GERD is aggravated by a service-
connected disability.  In fact, the suggestion was that ED 
had the greatest impact on GERD and ED has not been service-
connected.  A claim for aggravation or secondary service 
connection will be granted when a disability is proximately 
due to or the result of a service connected disease or 
injury.   See 38 C.F.R. § 3.310,  Allen v. Brown, supra.   

As such, the preponderance of the evidence is against a 
finding that the Veteran's GERD is causally related to 
service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.


ORDER

Service connection for ED is denied.

Service connection for a bladder or kidney disease (claimed 
as nocturia and urinary frequency) is denied.

Service connection for GERD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


